Title: To Alexander Hamilton from Abraham Ellery, 25 October 1803
From: Ellery, Abraham
To: Hamilton, Alexander



Deer Park, near Natchez[Mississippi Territory] Octr. 25th. 1803
Dear Sir,

I snatch the few moments allowed me by a Gentleman, who is going directly to New York, to transmit one of the charts I promised you. The others are not yet completed, as Mr. E who is my Hydrographer Genl. has been obliged to suspend his employment in that line. My intention is, to collect & copy the different charts of the river, that have any character for correctness, to check one by another, and after having reduced them to one uniform scale, to concentre them all in one large chart, which will be more worthy of your acceptance. The one accompanying this, was taken by a Capt. McGrudar, last fall whose passage of nearly four months, from N. Orleans to Natchez, allowed him full time to complete his chart; & I am told, his abilities are competent to the correct formation of one. It is unnecessary to dwell upon the sinuosities of the river, or how easily, & at what little expense, its course might be rectified, & its navigation abridged. Hutchins mentions, that at point Coupée, about eighty years since, some Canadians, by deepening the channel of a small brook, diverted into it the course of the river & thus curtailed the passage by 14 leagues. Major Wadsworth also tells me, that in his passage up the river, last summer, he landed by the bend of the river, to the westward of the Baya Tunica, & went across by land to the Heights, a distance only of 12 miles, while the course of the river makes it above 60. There are a number of other points that might easily be cut through, & the loose texture of the soil, aided by the rapidity of the river, would soon excavate a channel of sufficient depth for navigation. How far straightening the river may augment the force of the main current, & by lessening the operation of the eddy or counter currents, increase the difficulties of ascending the river, I cannot pretend to say: I must confess, however, I have less fears on this score, than many gentlemen, with whom I have conversed upon this subject; neither do I think, that the difficulties of ascending it, should be put in competition with the facilities of descending it, as the latter is by so much more the important point in its navigation.
As I hardly know in what manner my letters may be recd., having as yet not been honored with an answer, I feel rather diffident in throwing out my sentiments too freely: I may however, observe, that the sale of Louisiana to the U. States has awakened in this quarter, no small spirit of speculation, & excited no little degree of interest: more particularly, as the time speedily approaches, when the Province will formally be received, & its government organized. Govr. C—— it appears, will be the person appointed to receive its surrender: having recently applied for leave of absence from this Territory, on a visit to Tennessee, where his wifes relations reside, it was granted him, but he was directed to hold himself in readiness at Nashville in November to receive orders from Government, & to make preparations for his departure. This added to other circumstances, leaves little doubt of the fact; it is also strongly conjectured, that he will also be appointed Governor of Louisiana, or that part of it including New Orleans, either as incorporated with this government, or as a distinct Territory. These events are contemplated with regret: neither his manners, disposition, or talents qualify him for either of these situations; the simple circumstance of his ignorance of the French language & manners is no small objection—Whereas Genl. W—— who is the person anxiously desired on the part of the Inhabitants, appears peculiarly qualified for them. I say nothing of his merits as an old Officer, or the late labors in wh. he has been engaged in making an advantageous treaty, of considerable importance to the U. States, or his present ones in running lines through a rude country, in an unwholesome climate, & among barbarous tribes. I give up all his claims arising from former services—but take him upon the ground of his present qualifications. In the first place he is a military man—as have been all the spanish governors of La.—it is what they expect, & what, in the first outset, appears to be almost absolutely necessary, in their change from one government to another; His deportment is also military, I will not say, pompous: that also suits the Inhabitants: His acquaintance too, in that quarter, is extensive, & his connections influential, & his knowledge of the language sufficiently correct: He also possesses a knowledge of the world, & his talents I presume, in other respects, are competent to the duties of the civil administration. With respect to the other, every thing is nearly tout au contraire. As it regards the manner of receiving the province, I feel likewise a little ashamed for my Countrymen. Govr. C—— thinks one or two companies sufficient for that purpose & is calculating how expenses may be avoided or lessened. What an unfavorable impression this is calculated to make upon the minds of the Inhabitants! More particularly, as they expect something handsome in the style of doing it, & as it is the interest of government, in the first outsets to make itself respected if not feared—& when it will be delivered to us, with probably some 7 or 800 Spanish soldiers under arms, well cloathed, well armed, & well disciplined. New Orleans too, it appears is to have little or no garrison kept up in it. A place inhabited by a Mixture of Americans, English, Spanish & French & crouded every year, (independent of those from other quarters) with two or three thousand boatmen from the back country, remarked for their dissipated habits, unruly tempers, & lawless conduct, in a frontier province too, where there is above 15,000 militia, all foreigners & frenchmen—& where the white population bears so small a proportion to the black, & where the Blacks have already been guilty of two or three insurrections within a few years back, and in a place too, where the inhabitants do not regard a military force, as a despotic arm to awe or crush them, but look up to it, as a necessary safeguard & protecting power. It must indeed be acknowledged, that our military, is rather scant in point of numbers, our whole force not intended to exceed 2500, & actually falling short of 1500: yet, for a Country, whose acquisition is to atone for past errors, & to furnish a fund for future merit, a little additional force, for its security & tranquillity, might be allowed.
We are extremely anxious, in this quarter, to know, in what manner, our new acquisition is to be divided, & what form of government it will receive: how far W. Florida is comprised in the purchase, or whether the Western Bank will be bartered for it. The Fr. Inhabitants, tho mortified at being put up, in ye. Manner, at auction, are yet well pleased with being transferred to the Americans. Some of them have been calculating at what rate they were actually sold, & make it amount to about eleven sous per head, including negroes & cattle. But I have already transgressed too far upon your time. I have the honor to be with great respect & friendship.
yr. most obedt. serv.

Abr. R. Ellery

